Title: To Thomas Jefferson from John Trumbull, 26 June 1789
From: Trumbull, John
To: Jefferson, Thomas



Dr Sir
London 26th June 1789.

Your letter of the 18th with a packet was delivered me this morning by Mr. Edwards. The accompaniments shall be forwarded the first opportunity, which I expect in five days.—Your last leters to America are on board a Ship which left the River two weeks since but was detain’d by contrary winds, in the Downs untill the 20th.—The winds have not been favorable since.—This days post brought me your letter of the 21st. with a bill enclos’d for £12.—You had omitted to endorse it to me, which occasion’d me some difficulty at Mr. Thelusson’s. But on shewing your letter, and writing on the back of the Bill an indemnification he was so good as to pay it. But I will thank you to mention the circumstance to Mr. Grand, that no difficulty or misunderstanding may arise on his part.
Mr. Parker will receive by this post a summary of the proceedings of the U.S. to the 16th. of May. Newspapers are since receiv’d up to the 23d. from which I have extracted what follows.
Address of the Senate to the President of the US. in answer to his Speech to both Houses of Congress
Sir.
We, the Senate of the United States, return you our sincere thanks for your excellent Speech deliver’d to both Houses of Congress:—congratulate you on the complete organization of the Federal Government:—and felicitate ourselves, and our fellow citizens on your elevation to the Office of President: an Office highly important  by the powers constitutionally annexed to it, and extremely honorable from the manner in which the appointment is made.—The unanimous suffrage of the elective body in your favor is peculiarly expressive of the gratitude confidence and affection of the Citizens of America. And is the highest testimonial at once of your merit and of their Esteem. We are sensible Sir, that nothing but the voice of your Fellow Citizens could have calld you from a retreat chosen with the fondest predilection, endear’d by habit, and consecrated to the repose of declining years.—We rejoice and with us all America, that, in obedience to the call of our common Country, you have return’d once more to public life.—In you all parties confide: in you all interests unite: and we have no doubt, that your past Services, great as they have been, will be equalld by your future exertions: and that your prudence and sagacity, as a Statesman will tend to avert the dangers to which we were expos’d, to give Stability to the present government. And Dignity and Splendor to that Country, which your Skill and Valour as a Soldier, so eminently contributed to raise to independance and Empire.
When we contemplate the coincidence of circumstances and wonderful combination of Causes, which gradually prepar’d the people of their country for independance: when we contemplate the rise, progress and termination of the late War, which gave them existence among the nations of the Earth we are, with you, unavoidably led to acknowledge and adore the great Arbiter of the Universe, by whom empires rise and fall.—A review of the many signal instances of divine interposition in favor of this Country, claims our most pious Gratitude:—and permit us Sir! to observe that, among the great Events which have led to the formation and establishment of a Federal Government, we esteem your acceptance of the Office of President as one of the most propitious and important.
In the execution of the trust reposed in us, we shall endeavor to pursue that enlarg’d and liberal policy, to which your Speech so happily directs.—We are conscious that the prosperity of each State is inseperably connected with the welfare of all, and that in promoting the latter, we shall effectually advance the former.—In full persuasion of this truth, it shall be our invariable aim to divest ourselves of local prejudices and attachments, and to view the great assemblage of communities and interests committed to our charge with an equall Eye.—We feel, Sir! the force, and acknowledge the justness of the observation, that the foundation  of our national policy should be laid in private morality:—if individuals be not influenced by moral principles, it is in vain to look for public virtue: it is, therefore the duty of Legislators to enforce, both by precept and example the utility as well as the necessity of a strict adherence to the rules of distributive justice.—We beg you, to be assured that the Senate will at all times cheerfully cooperate in every measure, which may strengthen the union, conduce to the Happiness, or secure and perpetuate the liberties of this great confederated Republic.
We commend you Sir. to the protection of Almighty God, earnestly beseeching him long to preserve a Life so valuable and dear to the people of the United States. And that your administration may be prosperous to the Nation and glorious to yourself.
In Senate May 16.
Signd by Order Jno. Adamspresident of the Senate of the United States.
To which the President was pleas’d to make the following reply. Gentlemen.
I thank you for your address in which the most affectionate sentiments are express’d in the most obliging terms.—The coincidence of circumstances which led to this auspicious crisis, the confidence reposed in me by my fellow citizens, and the assistance I may expect from counsels which will be dictated by an enlargd and liberal policy seem to presage a more prosperous issue to my administration, than a diffidence of my abilities had taught me to anticipate.—I now feel myself inexpressibly happy in a belief that Heaven which has done so much for our infant Nation will not withdraw its providential influence before our political felicity shall have been compleated: and in a conviction that this Senate will cooperate in every measure which may tend to promote the Welfare of this confederated republic.—Thus supported by a firm trust in the great arbiter of the Universe, aided by the collected wisdom of the Union, and imploring the divine benediction on our joint exertions in the service of our Country, I readily engage with you in the arduous, but pleasing task of attempting to make a Nation happy. G. W.
In Congress May 19. The House in Committee of the Whole on the State of the Union. Mr. Trumbull in the Chair.
J Maddison mov’d.
That a Department of foreign Affairs be establish’d, and an Officer appointed to perform the Duties thereof.—To be appointed  in the manner prescribed by the constitution: but removeable by the President.
That a Department of Finance be established and an officer appointed as in the former case.
That a War Department be established and an Officer appointed as before mentioned.
A Debate Arose upon the propriety of giving power to the President to remove Officers at pleasure, which after a long and interesting discussion was agreed to by a Vote on the first proposition. Rose and reported the first resolution
20th
The House in Committee as before
The propositions presented by Maddison return’d, and the Committee proceeded to consider the propriety of appointing a secretary or minister of Finance.
Mr. Gerry, in a lengthy discussion insisted on the powers of this Department being more safely lodged in a board, than in an individual.
Mr Wadsworth contradicted Mr Gerry’s position, and declard from his own experience of official boards, that generally there was neither System nor respectability in them:—that the business of them was conducted without energy or decision though at a greater expence than when a Department was under one man.—As to what the gentleman had said relative to Mr Morris’s administration, He declared that He believed the Reason why Mr M’s accounts were not already pass’d was the want of power in the constitution of the present board of Treasury for that purpose.—After some further debate: the proposition for having the Finances administered by one man was carried almost unanimously.
The War Department was agreed to be administered in a similar manner.
Mr. Vining brought forward a proposition for making the Domestic one of the grand departments, when a motion for the Committee’s rising was made and Carried. Adjourned to tomorrow
21st.
The House being met, proceeded to consider the report agreed to yesterday in Committee of the whole, relative to the three great departments of Foreign Affairs, Finance and War.
Mr. Vining renew’d his motion for a fourth, the Domestic. After some debate it was postpond, and a committee of 11 appointed to bring in a Bill or Bills. In the arrangement of the foregoing.

In Rhode Island John Collins is elected Governor and Daniel Owen Deputy Governor
The Legislature of that State have made choice of P. Arnold, Jona. J. Hazard, Thos. Holden, and John Gardiner as Delegates to the Old Congress
In the papers printed in R Island the 15th May advertisements appear, announcing the deposit of between five and six hundred pounds paper Currency in the hands of different Justices of Peace, as legal tender for Debts contracted previous to the Legislature of that State issuing a paper Currency, that bane of public and private Honesty.—Similar advertisements had appeard for several weeks before.—Announcing the deposit of sums considerably larger.—From this and the Choice of Delegates to the Old Congress—their temper is sufficiently conspicuous.
The 25th. of April an incursion was made by a party of Indians on the settlements on Dunkard’s Creek, pennsylvania—and several people killd.—It is reported from Sandusky that five parties of Indians of different tribes were preparing for war, and were destin’d for the Ohio and Kentucky:—And that Capt. Brant was using his influence to rouse the Indians against us. And to dissuade them from attending to their agreement in the late treaties.
